DETAILED ACTION
	This action is in response to applicant’s reply received on 10/12/2021.
Drawings
The drawings were received on 10/12/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4, 6, 8, 12-16 & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile. Gentile (WO 2019/025003) (examiner notes all citations are to US PG Pub 2020/0371505 to Gentile which is equivalent to WO 2019/025003) in view of Lex (US PG Pub 2017/0214064).
Regarding claim 2, Gentile discloses a method of manufacturing a refrigerator appliance, comprising: a providing step of providing: a liner (20) that defines a compartment for storing food items and an aperture (30) extending through the liner, the liner including liner contact structure (around 30), and a refrigerator component (40) for attachment to the liner, the refrigerator component including component contact structure (flange of 40, see Fig. 3); a staging step that includes arranging the liner and refrigerator component such that the liner contact structure and component contact structure are in direct contact with each other under pressure and an interface of the component contact structure and liner contact structure circumscribes the aperture (Fig. 7), wherein the liner and refrigerator component as arranged form a staged assembly; and a welding step that includes applying ultrasonic energy to the staged assembly to weld the liner and refrigerator component together at the interface of the component contact structure and liner contact structure ([0143] teaches operator takes housing 140 and inserts it into hole 30 and fixes it by ultrasonic welding), wherein the liner and refrigerator component as welded together form a liner assembly.
Gentile does not disclose wherein a hermetic seal is formed at the interface of the liner and refrigerator component by the welding step, wherein the hermetic seal is continuous and extends about an entire perimeter of the aperture.  
Lex teaches a hermetic seal formed at the interface of two components (12, 14) which are ultrasonically welded together ([0019-0024]).  As such, it would have been obvious to one of 
Regarding claim 3, Gentile, as modified, teaches a method wherein the component contact structure comprises a component contact surface (the flange of 40, see Fig. 3), the liner contact structure comprises a liner contact surface (edge of 30), and the staging step includes arranging the component contact surface and liner contact surface to be in direct contact and flush with each other ([0143]).
Regarding claim 4, Gentile, as modified, teaches the method as claimed.  Gentile, as modified, does not teach wherein: the component contact structure comprises a plurality of ribs, each rib defining a contact edge, the liner contact structure comprises a liner contact surface, and the staging step includes arranging the contact edge of each rib to be in direct contact with the liner contact surface.  Since applicant did not traverse the examiner taking of OFFICIAL NOTICE that ribs on a surface used in ultrasonic welding are common and well known in the art this has become admitted prior art.  As such, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Gentile, as previously modified, wherein: the component contact structure comprises a plurality of ribs, each rib defining a contact edge, the liner contact structure comprises a liner contact surface, and the staging step includes arranging the contact edge of each rib to be in direct contact with the liner contact surface, because this arrangement would have replaced one known ultrasonic welding method with another known method and yielded a predictable result.  
Regarding claim 6, Gentile, as modified, teaches a method wherein the refrigerator component comprises: a main body (40) defining an interior space and an opening to the interior space (opposite side of 40 which is shown in Fig. 2) and a flange (Fig. 3) attached to the main body that extends about a perimeter of the opening, wherein the flange defines the component contact structure of the refrigerator component.
Regarding claim 8, Gentile, as modified, teaches a method further comprising a cabinet assembly step that includes arranging the liner assembly within an outer shell (80), and then injecting an insulating foam into a space between the liner assembly and outer shell ([0013]).
Regarding claims 12 & 13 Gentile, as modified, teaches the method as claimed.  Gentile, as modified, does not teach wherein the liner and refrigerator component comprise the same type of plastic, the type being one of polyethylene terephthalate, high-density polyethylene, polyvinyl chloride, low-density Polyethylene, polypropylene, and polystyrene (claim 12) and wherein the liner and refrigerator component each comprises polystyrene (claim 13).  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Gentile, as previously modified, wherein the liner and refrigerator component comprise the same type of plastic, the type being one of polyethylene terephthalate, high-density polyethylene, polyvinyl chloride, low-density Polyethylene, polypropylene, and polystyrene (claim 12) and wherein the liner and refrigerator component each comprises polystyrene (claim 13), since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 14, Gentile, as modified, teaches a method wherein the refrigerator component comprises a wall grommet, an electrical box, an air duct, a water conduit, or a wall 
Regarding claim 15, Gentile discloses a refrigerator appliance comprising: a liner assembly including a liner (20) defining a compartment for storing food items and an aperture (30) extending through the liner, and a refrigerator component (40) welded to the liner via ultrasonic welding ([0143]); an outer shell (80) that surrounds the liner assembly; and foam insulation provided between the liner assembly and outer shell ([0013]).
Gentile does not disclose wherein a hermetic seal is formed between the liner and the refrigerator component by the ultrasonic welding, wherein the hermetic seal is continuous and extends about an entire perimeter of the aperture.  
Lex teaches a hermetic seal formed at the interface of two components (12, 14) which are ultrasonically welded together ([0019-0024]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Gentile wherein a hermetic seal is formed between the liner and the refrigerator component by the ultrasonic welding, wherein the hermetic seal is continuous and extends about an entire perimeter of the aperture in view of Lex’s teaching, because this arrangement would have created a permanent mechanical structure between the components as taught by Lex ([0024]).  
Regarding claim 16, Gentile, as modified, teaches a refrigerator appliance wherein: the refrigerator component comprises a main body (40) defining an interior space, and the refrigerator component is welded to an exterior surface of the liner such that the interior space of the of the refrigerator component is in communication with the compartment of the liner via the aperture (Fig. 7).
Regarding claims 19 & 20, the claims are rejected for the same rationale as stated above in the rejection of claims 12 & 13.   
Regarding claim 21, Gentile discloses a liner assembly suitable for a refrigerator appliance, the liner assembly comprising: a liner (20) defining a compartment for storing food items; and a refrigerator component (40) welded to the liner via ultrasonic welding ([0143]).
Gentile does not disclose wherein a hermetic seal is formed between the liner and the refrigerator component by the ultrasonic welding, wherein the hermetic seal is continuous and extends about an entire perimeter of the aperture.  
Lex teaches a hermetic seal formed at the interface of two components (12, 14) which are ultrasonically welded together ([0019-0024]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Gentile wherein a hermetic seal is formed between the liner and the refrigerator component by the ultrasonic welding, wherein the hermetic seal is continuous and extends about an entire perimeter of the aperture in view of Lex’s teaching, because this arrangement would have created a permanent mechanical structure between the components as taught by Lex ([0024]).  
Claims 1, 9-11 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile in view of Lex, Jorapur et al. (US patent application publication 2019/0113275) (hereinafter Jorapur) and Deka et al. (US patent application publication 2019/0128593) (hereinafter Deka).
Regarding claim 1, Gentile discloses a method of improving a foam insulation process for a refrigerator appliance, comprising: a providing step of providing: a liner (20) that defines a 
Gentile does not disclose the liner to be thermoformed; and the refrigerator component to be injection-molded or extruded; and wherein a hermetic seal is formed at the interface of the liner and refrigerator component by the welding step, wherein the hermetic seal is continuous and extends about an entire perimeter of the aperture.
Deka teaches a thermoformed liner ([0027]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify the liner to be thermoformed in view of Deka’s teaching, because this arrangement would have replaced one known forming method with another known forming method.  
Jorapur teaches an injection molded refrigerator component ([0021]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify the 
Lex teaches a hermetic seal formed at the interface of two components (12, 14) which are ultrasonically welded together ([0019-0024]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Gentile wherein a hermetic seal is formed at the interface of the liner and refrigerator component by the welding step, wherein the hermetic seal is continuous and extends about an entire perimeter of the aperture in view of Lex’s teaching, because this arrangement would have created a permanent mechanical structure between the components as taught by Lex ([0024]).  
Regarding claims 9-11 & 18, the claims are rejected for the same rationale as stated above in the rejection of claim 1.   
Response to Arguments
Applicant’s arguments, filed 10/12/2021, with respect to the rejection(s) of claim(s) under 103(a) in view of Gentile and Cur have been fully considered and are persuasive because the barrier film 62 and hermetic seal of Cur are not relative to Gentile they are between an inner casing and outer casing.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gentile and Lex.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637